-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 28, 2021 has been entered. 
Priority
This application is a 371 of PCT/US2017/037064 filed on 06/12/2017, which claims priority in provisional application 62/348,575 filed on 06/10/2016. 
Claim Status
Claims 1, 2, 6-8, and 11-25 are pending. Claims 1, 15, and 18 were amended. Claims 3-5, 9, and 10 were cancelled. Claims 1, 2, 6-8, 11-17, and 20-25 are examined. Claims 18 and 19 are withdrawn.
Withdrawn Claim Rejections -35 USC § 112

Claim Objections 
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The subject matter of claim 14 is free of the prior art of record. Although Akella teaches all of the claimed components, the claim is not obvious over Akella because the claim requires each component to be present in a specific range of concentrations. The broadest concentration range of the acidic mineral component in Akella is from 0.5 to 60 wt. % (paragraph 0084). It would not have been obvious to arrive at the claimed concentration ranges of each component in claim 14 based on the teachings in the prior art of record.
Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 6, 7, 11, 15, 17, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US 2012/0121660 Al Published May 17, 2012 - of record in IDS dated 11/28/2018) as evidenced by Bogdansky (US 5,284,655 Date of Patent February 8, 1994).
The claims encompass a composite material.
The teachings of Akella are related to bone void filler composition comprising an acidic mineral component that contains a calcium source and a phosphate source, demineralized bone, and a three-dimensional, osteoconductive biologically acceptable carrier component that contains collagenous material (Abstract). The phrase “acidic mineral component” refers to one or more components of the composition that provide an additional source of acidic mineral above and beyond any residual acidic mineral that might be present in the demineralized bone (paragraph 0051). The calcium source and the phosphate source may be present as a single compound. Specific calcium and phosphate sources are described in paragraph 0053. The form and size of the acidic mineral component may vary. The form includes crystals, particle and flakes (paragraph 0054).
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a bone void filler composite in the form of a plurality of particles comprising an acidic mineral component, demineralized bone, and a biologically acceptable carrier component, with a reasonable expectation of success because Akella teaches a bone void filler composite comprising an acidic mineral component, demineralized bone, and a biologically acceptable carrier component (paragraph 0042). It would have been obvious to have selected calcium phosphate as the acidic mineral component because Akella teaches that calcium phosphate is a suitable acidic mineral component (paragraph 0053). It would have been obvious to have selected collagen as the 
The limitations of the claimed composite material in claim 1 are met because the Akella teaches a composite in the form of a plurality of particles. Limitations of component a. are met by calcium phosphate in the form of flakes or particles. Flakes or particles of calcium phosphate read on a calcium phosphate powder. Limitations of component a. are also met by demineralized bone particles which are known to comprise calcium phosphate. The level of demineralization is generally judged by the amount of residual calcium found in the DMB. In general demineralized bone refers to bone having less than about 8 wt. residual total calcium. The DMB useful in the present compositions may be demineralized to have between about 0.5 and about 4 wt. % 
Limitations of component b. are met because the composite comprises polyethylene glycol.
Limitations of component c. are met because the composite comprises particles of soluble collagen. Akella teaches particulating a sponge formed from soluble collagen and other components. Soluble collagen is present in the form of particles. Akella teaches forming the soluble collagen using an acid to render collagen soluble followed by removing the acid (paragraph 0074). Thus, soluble collagen was a non-enzymatically processed collagen. It would have been reasonable to conclude that soluble collagen would have been soluble in acid.
The “wherein” clause at the end of the claim describes properties of the claimed composition when the claimed composition is contacted with a hydrating fluid. Since the prior art composite is structurally the same as the claimed composite, it would have been reasonable to expect the prior art composite to behave in the same manner as the claimed composite when contacted with a hydrating fluid. Akella’s composite comprises calcium phosphate, and it would have been reasonable to expect the composite to form an apatitic calcium phosphate via cementitious hardening when the composite is contacted with a hydrating fluid. It would have been reasonable to expect the apatitic calcium phosphate to from within which the swelling additive is suspended when Akella’s composite particles are contacted with a hydrating fluid. Per MPEP 2112.01 “Where the claimed and prior art products are identical or substantially identical prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.    
Regarding claim 2, the composite taught by Akella contains the same elements as claimed composite and it would have been reasonable to expect Akella’s composite to behave in the same manner as claimed composite, including having a first volume at a first time of initial hydration, a second volume at a second and later time, and that is greater than the first volume. Akella teaches collagen and the claims define the swelling additive as comprising collagen. As evidenced by Bogdansky, demineralized bone particles swell when contacted with a sufficient amount of swelling agent, such as water (column 3 lines 17-59).
Regarding claims 6 and 7, Akella teaches polyethylene glycol in the composite (paragraph 0060). Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Regarding claim 11, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite

Regarding claim 15, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite by adding tetracalcium phosphate, monocalcium phosphate monohydrate, and alpha-tricalcium phosphate, with a reasonable expectation of success because Akella teaches that the composition comprises two or more compounds where the compounds include calcium, phosphate, or calcium and phosphate, and where a calcium source and a phosphate source include tetracalcium phosphate, monocalcium phosphate monohydrate, alpha-tricalcium phosphate, and calcium phosphate dibasic (Dical) (paragraphs 0009 and 0053). It would have been obvious to have added hydroxyapatite to the composition, with a reasonable expectation of success because Akella teaches that the composition comprises a self-setting calcium containing cement selected from brushite, hydroxyapatite, and calcium sulfate (paragraph 0011). Modified composite contains collagen as the first additive and polyethylene glycol as the second additive. The “wherein” clause describes properties of the claimed composition when the composition is 
 Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Regarding claim 17, it would have been obvious to have organized the composite material in the form of a kit because Akella teaches providing the composition as a kit comprising containers suitable for combination and/or hydration of the components. The kit may further have a mixing implement and a syringe (paragraph 0095).
Regarding claims 20-22, Akella teaches particulating a sponge prior to rehydration. It would have been reasonable to conclude that the sponge contains all the components evenly distributed throughout the sponge because Akella teaches mixing all the components followed by lyophilization to obtain the sponge. Specifically, it would have been obvious to have combined and whipped all of the components into a slurry, and lyophilized the slurry to form a sponge, with a reasonable expectation of success because Example 3 teaches these specific steps in the method of making a sponge (paragraph 0116). Particulating the sponge would have resulted in forming particles where each particle contains every component from which the sponge was formed. Thus, the composite material would have comprised particles that comprise both the 
Regarding claim 23, it would have been obvious to have formed the composite to comprise, based on dry weight, the acidic mineral from about 9% to about 25%, DMB from about 70% to about 90%, and collagen from about 5% to about 20%, with a reasonable expectation of success because Akella teaches these concentrations as suitable (paragraph 0084).
Akella does not teach a suitable concentration range for polyethylene glycol. A person skilled in the art would have been capable of calculating the concentration of polyethylene glycol that the composition can accommodate once concentration requirements of the acidic mineral, DMB, and collagen are met. Using the lowest concentrations of the three components (9% acidic mineral, 70% DMB, and 5% collagen) would have provided the highest possible concentration of polyethylene glycol, which is 16 %. Thus, it would have been obvious to have formed the composite comprising polyethylene glycol from greater than 0% and up to 16 % of the composition. The combined concentration of collagen and polyethylene glycol would have been from greater than 5 % to 36 %. Akella teaches that concentrations are based on dry weight of the composite and it would have been reasonable to interpret concentrations as wt. %. The claimed concentration range is obvious because it overlaps with the prior art range of concentrations.
Regarding claim 24, a 100g composition would have contained 5-20g of collagen and greater than 0 to 16g of polyethylene glycol. Collagen to PEG weight ratio would have encompassed from 5:16 to 20:16 for the upper limit of PEG, which is equivalent to a range of from 24:76 to 56:44. Collagen to PEG weight ratio would have encompassed from 5:1 to 20:1 .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akella as evidenced by Bogdansky as applied to claims 1, 2, 6, 7, 11, 15, 17, and 20-24 above, and further in view of Tuominen (US 2012/0276164 Al Published November 1, 2012).
Claim 8 encompasses the composition of claim 7, wherein said polyethylene glycol has an average molecular weight of 1,000 to 20,000 Da.
The teachings of Akella as evidenced by Bogdansky are relied upon as summarized above. Akella does not teach molecular weight of polyethylene glycol.
The teachings of Touminen are related to bone fillers (paragraph 0016) in the form of implantable paste (paragraph 0020) comprising polyethylene glycols having a molecular weight range 200-700 g/mole, 700-2500 g/mole, and 2500-8000 g/mole (paragraphs 0022-0024).

The teachings of Akella and Touminen are related to bone fillers comprising polyethylene glycol and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have selected polyethylene glycol having a molecular weight in the range from 200 g/mole to 8000 g/mole, with a reasonable expectation of success because Touminen teaches bone fillers comprising polyethylene glycol and teaches 200-700 g/mole, 700-2500 g/mole, and 2500-8000 g/mole as suitable molecular weight ranges of polyethylene glycol. .

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akella as evidenced by Bogdansky as applied to claims 1, 2, 6, 7, 11, 15, 17, and 20-24 above, and further in view of Guelcher (US 2010/0112032 Al Published May 6, 2010).
The claims require the composite of claim 1 and claim 15, respectively, wherein said composite further comprises polymer microspheres and PLGA microspheres.
The teachings of Akella as evidenced by Bogdansky are relied upon as summarized above. Akella does not teach polymer microspheres or PLGA microspheres.
The teachings of Guelcher are related to injectable compositions for orthopedic applications (Abstract). In some embodiments the compositions comprise a biomolecule encapsulated in a polymeric microsphere. In certain embodiments, BMP-2 encapsulated in PLGA microspheres may be embedded in the composition. Sustained release of BMP-2 can be achieved due to the diffusional barrier presented by PLGA. Thus, release kinetics of growth factors such as BMP-2 can be tuned by varying size of PLGA microsphere (paragraph 0157).
The teachings of Akella and Guelcher are related to bone fillers and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition in Example 3 of Akella by .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Akella as evidenced by Bogdansky as applied to claims 1, 2, 6, 7, 11, 15, 17, and 20-24 above, and further in view of Armitage (US 2005/0208094 Al Published September 22, 2005).
The claim requires the composition to be injectable with less than 22.5 pound feet of force through an 8.5 gauge cannula.
The teachings of Akella as evidenced by Bogdansky are relied upon as summarized above. They do not teach limitations of claim 25.
The teachings of Armitage are related to implantable compositions (Abstract) such as bone void fillers (paragraph 0023). The compositions are described as having a viscosity that allows flow through a syringe needle of about 8 gauge or greater. Sufficient flow can be understood in terms of syringe needles, to result in an injection force of no more than 40 pounds.
The teachings of Akella and Armitage are related to bone void filler compositions and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been obvious to have combined Akella’s particulate composition with a .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Akella as evidenced by Bogdansky as applied to claims 1, 2, 6, 7, 11, 15, 17, and 20-24 above, and further in view of Armitage (US 2005/0208094 A1 Published September 22, 2005) and Simon (US 2008/0063681 Al Published March 13, 2008).
The claim encompasses the composite material of claim 1, wherein the composite material has an average setting time of less than 10 minutes and in injectable with less than 22.5 poundfeet of force through an 8.5 gauge cannula.
The teachings of Akella are relied upon as summarized above, and Akella does not teach the limitations of claim 13.
The teachings of Armitage are related to implantable compositions (Abstract) such as bone void fillers (paragraph 0023). The compositions are described as having a viscosity that allows flow through a syringe needle of about 8 gauge or greater. Sufficient flow can be understood in terms of syringe needles, to result in an injection force of no more than 40 pounds.

The teachings of Akella, Armitage, and Simon are related to bone void filler compositions and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been obvious to have combined Akella’s particulate composition with a rehydrating fluid in order to form a flowable composition that can be extruded from a syringe directly into a defect site, with a reasonable expectation of success because Akella teaches extruding a rehydrated composition through a syringe into a defect site (paragraph 0117). It would have been obvious to have formed the rehydrated composition to have a viscosity sufficient to flow through a needle of about 8 gauge, with a reasonable expectation of success because it was known from Armitage that bone void fillers can be administered via a syringe having a needle of about 8 gauge and greater. Thus, Akella’s composite would have been injectable when combined with a rehydrating fluid. One of skill would have arrived at injection force of less than 22.5 pound feet force through routine experimentation. It would have been obvious to have formed the composition of Akella to have setting time from 3 minutes to 11 minutes, with a reasonable expectation of success because it was known from Simon that 3-11 minutes is a suitable setting time for bone void fillers.
The claimed invention is nothing more than a result of combining prior elements according to known methods to obtain predictable results, and selecting known materials suitable for their intended purpose to obtain predictable results. The present application was reviewed and there is no evidence that the claimed invention has any unexpected and surprising properties.
Examiner’s Response to Applicant’s Arguments

Applicant’s arguments were fully considered but are not persuasive for the following reasons.
1. In response to applicant’s statement “no calcium phosphate powder is present because the calcium phosphate components are in particles together with the other components”, present claims do not limit how the claimed components are arranged in the composite. The claims require a composite material comprising a, b, and c, wherein the composite material is in the form of a plurality of particles. The claim does not require a specific arrangement or configuration of claimed elements in the composite. The claim encompasses an embodiment where particles of the composite comprise the three claimed elements in any configuration including having all three components in each particle. Calcium phosphate powder is a powder regardless of its location in the composite. 
 2. Applicant’s interpretation of paragraphs 0056 and 0057 and the term “carrier” are not persuasive because a material that provides a 3D structure and is labeled a “carrier” does not necessarily mean that the material contains other elements of the composition suspended within said material. The applicant has not provided any evidence that prior art particulate composite would have formed the opposite of what the claimed particulates would have formed had the two been subjected to the same hydrating conditions. Applicant’s conclusion regarding what would have happened to the prior art composite after hydration is an opinion because it is not supported by any evidence. The claimed composite and the prior art composite are structurally the same as described above, and had the two composites been combined with a hydrating fluid in the same manner, it would have been reasonable to expect the two composites to form compositions having the same properties, including claimed properties. After hydration, calcium phosphate 
3. The newly added limitation that requires the collagen to be suspended as a particle in apatitic calcium phosphate describes characteristics of a product that is formed after the claimed composite is combined with a hydrating fluid. The arrangement of components a, b, and c after the composite is combined with a hydrating fluid does not convey anything about the arrangement of these components prior to hydration. The applicant has not presented any evidence that shows a correlation between the arrangement of components before and after hydration. The description under the “wherein” clause was taken into consideration, however it does not structurally further limit the claimed composite. 
4. To further clarify applicant’s question over describing a property of the composite material in the advisory action, the behavior of the composite when combined with a hydrating fluid is a property of the composite. Structural characteristics of a composition formed by combining the composition with a hydrating fluid are considered properties of the composition. The prior art does not teach the configuration of the components when the composite is combined with a hydrating fluid. The second “wherein” clause describes what happens to the composite after it is combined with a hydrating fluid, and it is the Examiner’s position that the same would have happened to the prior art composite because the prior art composite has the same structure as the claimed composite. The elements of the claimed composite are not required 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Alma Pipic/
            Primary Examiner, Art Unit 1617